DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a 1H-NMR or IR spectrums of a general formula (1) 
    PNG
    media_image1.png
    105
    305
    media_image1.png
    Greyscale
cyclic silazane as described in the specification.  Rather the drawings apparently show 1H-NMR or IR spectrums of synthesis examples 1-4, which are for 1-aza-2-silacyclopentane compounds rather than 1-aza-3-silacyclopentane as in general formula (1) as filed represented by U.S. Patent Application Publication 2020/0172737, hereinafter referred to as “Pub”, at ¶ 0016.  This is evidenced by U.S. 2004/0077892, Arkles et al (hereinafter “Arkles” at ¶s 0022-0023 that Formula (I) therein is  
    PNG
    media_image2.png
    107
    131
    media_image2.png
    Greyscale
that include 2,2-dimethoxy-N-butyl-1-aza-2-silacyclopentane (as shown in Formula II 
    PNG
    media_image3.png
    139
    162
    media_image3.png
    Greyscale
.  For a 1-aza-2-silacyclopentane the silicon is bonded directly to the nitrogen, whereas for general formula (1) described in the 2 between the nitrogen and silicon for apparently a 1-aza-3-silacyclopentane.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Specification
The disclosure is objected to because of the following informalities: Synthesis examples 1-6 and examples 1-12 using the 1-aza-2-silacyclopentanes are not examples of the claimed invention of pending claims 1-4 which is apparently a 1-aza-3-silacyclopentane.  This is evidenced by CAS Registry Number: 618914-44-6, Scifinder, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.  Such a formula is not one of general formula (1) of: 
    PNG
    media_image1.png
    105
    305
    media_image1.png
    Greyscale
with an R2 between nitrogen and silicon for a 1-aza-3-silacyclopentane.  Additionally all of the registry numbers for the 1-aza-2-silacyclopentane compounds of the Synthesis Examples have the same structural formula of RN 618914-44-6 except for differing R1 groups.  Also the R1 group of Synthesis Example 1 is butyl, which like the phenyl of Synthesis Example 4, is not linear with 6 to 20 carbon atoms as in pending Claim 1.  Therefore the synthesis examples and examples 1-12 should be re-titled to “experiments” or something of this nature.  Appropriate correction is required. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2015160811 A, Honma et al., Applicant Shinetsu Chemical Co. 
For JP 2015160811 A, the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Honma”.   
Regarding Claims 1-2, Honma discloses in the entire document, particularly in the abstract, ¶s 0001, 0008-0016 and claim 1 providing a highly efficient method for producing a cyclic silazane compound, which suppresses a reverse reaction by rapidly 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (where R1 to R4 and n are as defined in the following general formula (1)) {reading on general formula (1) of pending Claim 1} by intermolecular cyclization of an organic silicon compound represented by general formula (1) 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (where R1 is a C1-20 unsubstituted or substituted monovalent hydrocarbon group {overlapping R1 of pending Claim 1}; R2 is a C3-6 unsubstituted or substituted divalent hydrocarbon groups such as alkylene groups {reading on R2 as alkylene groups having 3 to 6 carbon atoms of pending Claim 1}; R3 and R4 are C1-10 unsubstituted or substituted monovalent hydrocarbon groups which may be the same or different {reading on R3 and R4 of pending Claim 1}; and n is an integer of 0 to 2) in the presence of a compound having a Si-N bond.  The cyclic silazane compound useful for a silane coupling agent, a surface treatment agent, a fiber treatment agent, an adhesive, a coating additive, and the like.  From ¶ 0011 R1 can be n-hexyl, isohexyl, n-heptyl, isoheptyl, n-octyl, isooctyl, tert-octyl, or n-nonylic {reading on R1 of pending Claim 1 and n-octyl, isooctyl, tert-octyl, or n-nonylic for Claim 2}.  Also from example 2 the produced 2,2-dimethoxy-1-butyl-1-aza-2-silacyclopentane shows the n is zero by having 2 methoxy groups for R4 a butyl for R1 and no R3 {reading on pending Claim 1 of n=0}.  These disclosures anticipate Claims 1-2 or, in the alternative, render Claims 1-2 obvious with an overlapping range of carbon atoms for R1.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re 
Claim Rejections - 35 USC § 103
Claims 3-4 are rejected under 35 U.S.C. 103 as obvious from Honma in view of Arkles.   
Regarding Claims 3-4, Honma is applied as to Claims 1-2, and although Honma teaches at claim 6 and ¶0026 that for the intramolecular cyclization to general formula (2), Honma does not expressly disclose solvent in the treating agent or contacting or mixing with a substrate.   
Arkles like Honma is directed to cyclic azasilanes for surface treatments as disclosed in the abstract and at ¶s 0003 0020-0023, 0028, and 0032-0033 cyclic azasilanes, like 2,2-dimethoxy-N-butyl-1-aza-2-silacyclopentane and including volatile azasilanes may be used for the treatment of inorganic surfaces, particularly nanoparticles by a ring-opening reaction when non-hydrolytic deposition methods are required and for the surface modification of hydroxyl-containing surfaces, especially inorganic surfaces.  These azasilanes are also applicable for the functionalization of microelectronic and optoelectronic devices with features less than 10 nanometers, in which monolayer deposition and the formation of high functional density monolayers are critical.  Cyclic azasilanes react with the hydroxyl groups of a wide range of substrates at low temperatures by a ring-opening reaction that does not require water as a catalyst.  From ¶ 0020-0021 an azasilanecyclopentane which may be generally represented by the 
    PNG
    media_image7.png
    111
    123
    media_image7.png
    Greyscale
in which there are no substituents other than hydrogen on the hydrocarbon portion of the ring which includes those carbons on the ring connected between Si and N. 7.  In formula (I) there can be two non-hydrogen substituents on the silicon atom, represented by R1 and R2, which may be the same or different and which may each independently be branched or linear, substituted or unsubstituted, alkyl, alkenyl or alkoxy groups preferably having from 1 to 3 carbon atoms.  Heteroatom substituents may be present as well, so that R1 and R2 may include functional groups but it is preferred that R1 and R2 be alkyl or alkoxy groups, where it is further preferred that at least one of R.sup.1 and R.sup.2 be an alkoxy group.  The R3 substituent on nitrogen may be hydrogen; a saturated or unsaturated, branched or linear, aliphatic hydrocarbon group, a branched or linear aralkyl group, or an aryl group, each with or without heteroatom substituents, having from 1 to 20, preferably 2 to 18 carbon atoms.  From ¶ 0028 the cyclic 1-aza-2-silanes as in Formula (I) rapidly react in the vapor or liquid state with a variety of hydroxylic substrates, particularly siliceous and inorganic substrates, and may be applied to a substrate {reading on contacting with a substrate of pending Claim 4} neat or in a solvent {reading on pending Claim 3}, preferably alkanols, such as ethanol, methanol, isopropanol or aqueous ethanol.  From ¶ 0032-0033, forming the azasilane uses ammonium slats or sulfuric acid, phosphonium salts or similar materials which react favorably with aminoalkoxysilanes to form the desired azasilanes.  The reaction Claim 4}.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Honma cyclic silazane of formula 
    PNG
    media_image8.png
    90
    415
    media_image8.png
    Greyscale
 with R1 an unsubstituted hydrocarbon group with 1 to 20 carbons (C1-20) like octyl or nonyl, and R2 is a C3 to C6 unsubstituted hydrocarbon group and R3 and R4 are unsubstituted hydrocarbon groups with C1 to 10 and n is from 0-3 for treating agents, as afore-described for Claim 1, where from Arkles a cyclic azasilane like cyclic silazane of Honma is with a solvent as a surface treating agent and surface treats inorganic substrates directly or is mixed with the substrate, motivated to have surface treatments for a variety of hydroxylic substrates, particularly siliceous and inorganic substrates, where the azasilanes  or cyclic silazanes are also applicable for the functionalization of microelectronic and optoelectronic devices with features less than 10 nanometers, for monolayer deposition and the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH J STACHEL/Primary Examiner, Art Unit 1787